On Motion for Rehearing.
Hall, Judge.
The plaintiff sued for the difference, for the remainder of the term of the defendant’s lease, between the rental *548provided by the defendant’s lease and that provided by the re-lease. The defendant contends that the plaintiff was not entitled to recover from her any amounts for future rentals, but was limited to recovery of loss as rentals became payable from month to month. This question need not be decided. Even if we assume-that the defendant’s position is correct, she has shown no prejudice because the verdict could not have included anything for prospective damages. It was less in amount than the difference accrued up to the date of the verdict, between the monthly rental provided by the defendant’s lease and the lower monthly rental for which the plaintiff re-leased the premises.

Rehearing denied.


Bell, P. J., and Pannell, J., concur.